Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the control unit controls the laser irradiation unit by selecting the second laser irradiation mode when a second material shaped layer as the shaped layer formed by supplying the second material onto a first material shaped layer as the shaped layer formed by supplying the first material onto the stage is irradiated with a laser from the laser irradiation unit.” This claim term is indefinite because its meaning is unclear. Reference is made to Fig. 7 to determine Applicant’s intent. This claim term is interpreted as requiring a controller that runs a second laser irradiation mode when a second material shaped layer is formed over a first material layer. Claims 2-5 rejected as depending from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman (US 2018/0207722).
	Regarding claim 1, Feldman discloses a three-dimensional shaping apparatus for producing a three-dimensional shaped article by stacking shaped layers on a lower layer (abstract), comprising: a stage (working table 5, [0046], Fig. 1); a first material supply unit that supplies a first material (polymeric material uniformly deposited, [0045]); a second material supply unit that supplies a second material having a sintering temperature higher than a melting point of the first material (metallic or ceramic material locally deposited, [0045]); a laser irradiation unit (laser source 1, [0046], Fig. 1); and a control unit that controls the laser irradiation unit by selecting a first laser irradiation mode and a second laser irradiation mode in which heat diffusion to the lower layer is smaller than in the first laser irradiation mode (controlled energy delivery including modulating and/or shaping of the laser energy, [0046]; embodiments include using laser energy that fuses a material and a lesser energy level that fuses only with the first material present for joining, [0055]), wherein the control unit controls the laser irradiation unit by selecting the second laser irradiation mode when a second material shaped layer as the shaped layer formed by supplying the second material onto a first material shaped layer as the shaped layer formed by supplying the first material onto the stage is irradiated with a laser from the laser irradiation unit (this claim term is interpreted as requiring an application of laser to a second material above the first material that results in less heat diffusion than a first mode, second material over first material, heated above melting point of first material and below that of the second material, [0006] [0045]).
Regarding claim 4, Feldman discloses wherein the first material is a resin (polymeric material, [0045]).
	Regarding claim 5, Feldman discloses wherein the second material is a metal or a ceramic (metal or ceramic material locally deposited, [0045]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 2018/0207722) as applied to claim 1 above, and further in view of Komsta (US 2020/0230745).
	Regarding claim 2, Feldman teaches an apparatus substantially as claimed. 
Feldman does not disclose wherein in the second laser irradiation mode, a laser with a shorter pulse width than in the first laser irradiation mode is used.
	However, in the same field of endeavor of additive manufacturing by laser melting/sintering, Komsta teaches wherein in the second laser irradiation mode, a laser with a shorter pulse width than in the first laser irradiation mode is used (less energy with a narrowed pulse-width, [0037]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Feldman such that in the second laser irradiation mode, the laser has a narrower pulse width because less energy is needed for the first material with the second material than the second material alone (see Feldman [0006] [0044-45]) and [0037] of Komsta teaches narrowing pulse-width to reduce power level).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 2018/0207722) as applied to claim 1 above, and further in view of Arai (US 2017/0190905).
	Regarding claim 3, Feldman teaches an apparatus substantially as claimed. 
Feldman is silent as to whether at least in the second laser irradiation mode, a laser having an energy intensity distribution with a top-hat profile is used.
	However, in the same field of endeavor of additive manufacturing by laser melting/sintering, Arai teaches wherein at least in the second laser irradiation mode, a laser having an energy intensity distribution with a top-hat profile is used ([0056]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Feldman such that at least in the second laser irradiation mode, a laser having an energy intensity distribution with a top-hat profile is used and not a gaussian distribution because [0056] of Arai teaches that a top hat profile enables higher precision.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feldman (US 10,919,090; US 2021/0170490) teaches subject matter similar to Feldman (US 2018/0207722), cited above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726